DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	That the amendment to the claim languages has been fully considered and made of record.  Claims 8-17, 21-24 are pending of the record.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removing a used passive component of the electrical package; and electrically connecting the first terminal pad and the second terminal pad to the electrical package of the downhole tool, wherein the adapter board replaces the used passive component wherein the three-dimensional printing process is one of selective laser sintering, metal binder jetting, electron beam melting, fused deposition modeling” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both “a depth” and “a second end” (see ¶. 0037 of the specification), also character “230” has been used to designate both “a top surface”(see ¶ 0037) and “a conductive area” (see ¶ 0040).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the invention is not clear because:	The preamble recites “A method to use an adapter board on a downhole tool including and electrical package, comprising:”(see line 1-2 of claim 8) is unclear and confusing in that it is not known if the “a downhole tool including and electrical package, “as a part of the claimed “an adapter board” or a part of “a downhole tool “, since “and” between them which indicates that no interrelation ship between them.   In formulate the rejection on the merits the Examiner presumes that claims clearly drawn to:-- “e.g., method of forming an adapter board for replacing of a defective used passive component on an electrical package of a downhole tool, the method comprising:”—and claims will be rejected accordingly.  
	It is not known as to exactly what being referring to as “including and electrical package”(see preamble, about line 1-2).
	Whether or not “a three-dimensional printing process;” (see claim 8, lines 6-7) as same as that in claim 8, line 4-5.   For clarity of the claim appropriate correction is requested.
	The phrase: ”creating a pattern on and in the substrate through a three-dimensional printing process” (claim 8, line 6) appears to be incomplete since it is not known as to how the pattern can be printing both on and in the substrate.   
	“wherein the pattern includes at least one passive electrical component”(claim 8, line 7-8) appears to be incomplete, since no forming of such above at least one passive component prior to this (note that there is only “a pattern” has created  on and in substrate at this point of the process).
	whether “a first terminal pad” (claim 8, line 9) is one of the “at least two terminal pads” as previously cited /found in claim 8, line 4.   If it is then the above “a first terminal pad” should be changed to:--“ a first terminal pad of the  at least two terminal pads” --.    For claim clarity. 
	Similar to the above apply to “a second terminal pad” (claim 8, line 10) should be changed to:--“ a second terminal pad of the at least two terminal pads”--.
	“the pattern ends” (claim 8, line 9, and line 10 ) lacks proper antecedent basis,  should be changed to:--“the at least two ends”(to reflect that as previously cited in line 7)--.  For clarity of the claims. 
	“removing a used passive component of the electrical package” (claim 8, line 12) is not understood, since it is not known whether or not this directed to the previous “pattern includes at least one passive electrical component” in lines 7-8 of claim 8.  Further, there is no connection between this and the electrical package as in claim 8, line 2.    It is also suggested that prior to step: “removing  . . . “ a step of :--“ providing  the downhole tool  wherein the downhole tool includes the electrical package having a formed/used passive component therefrom”—, for clarity of the claims.
	Base on the suggested above the “removing a used passive component of the electrical package” (claim 8, line 12) should be changed to:--“removing the formed / used passive component from the electrical package of the downhole tool”--
	“electrically connecting”(claim 8, line 13) should be changed to:--“ replacing  the removed  passive component by electrically connecting”--.  For clarity of the claims.
	Overall, claim 8 appears to be incomplete because after all no “adapter board” has been obtained/formed and the lacking of how the formed adapter board being interconnecting or to the electrical package (connection wise).   Please be more specific as to how the adapter board is being mounted to the electrical package in terms of mounting pads that providing on the electrical package as so to accommodate the adapter board.   
	“is configured”(claim 12, line 1-2) not a positive method step.
	“ creating  the pattern on and in the substrate” (claim 13, line 2) is unclear and confusing in that it is not known as to how the “three D printing process” can be done in the substrate.   Please be specific as to how the printing can made or built in the substrate. 
	Claim 14-15 depend from claim 13 and are rejected as same rationale as set forth above in claim 13. 
	“is made” (claim 16-17, line 2) not positive method limitation, the use of “forming the three D via by. . . “.
	Claims 21-24 do not further limit the claimed method since these claims lacking of positive method limitation.   Note: the phrase(s) "configured to, adapted to, capable of, operable to, and/or can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d).  Iit has been held that the recitation that an element is "capable of, adapted to, configured to, operable to and/or can" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.
Claims 8-17, 21-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the forming of the adapter board after the “providing and creating processes”;  “providing the electrical package includes a used /defective passive component “; “replacing the used or defective passive component with the formed adapter board”-- .  Therefore claim 8 considered to be incomplete.  


Response to Arguments
Applicant’s arguments with respect to rejected pending claim(s) 8-17, 21-24 have been considered but are moot because the new ground of 112 rejections and the drawings objected to  (see new issues of 112 and drawings objected to as set forth above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt